Citation Nr: 1744966	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-09 025	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 60 percent for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to September 1970, including service in the Republic of Vietnam.  He also served in the United States Air Force from October 1972 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2012, the Veteran was afforded a videoconference hearing before a Veterans Law Judge no longer employed by the Board.  By a June 2017 letter, the Veteran was advised he had 30 days to elect another optional hearing, but did not respond.


FINDING OF FACT

In a May 2017 statement, prior to the promulgation of a Board decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran/appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal before the Board, effective May 8, 2017.  See May 2017 Statement in Support of Claim; see also 38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


